t c memo united_states tax_court paul l tregre jr petitioner v commissioner of internal revenue respondent docket no filed date william c gambel and julia m pearce for petitioner kathleen o lier for respondent memorandum findings_of_fact and opinion wright judge respondent determined deficiencies in and additions to petitioner’s federal income taxes as follows 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure year deficiency sec_6653 sec_6653 sec_6653 additions to tax dollar_figure big_number big_number big_number dollar_figure big_number -- -- -- -- -- -- dollar_figure big_number percent of the interest due on dollar_figure percent of the interest due on dollar_figure the issues for decision are whether petitioner is entitled to deduct various schedule c expenses for each taxable_year at issue we hold that he is not whether petitioner is entitled to an investment_tax_credit for taxable_year we hold that he is not whether petitioner is liable for the addition_to_tax under sec_6653 for taxable years and and sec_6653 and for taxable years and we hold that he is whether the period of limitations has expired for assessment and collection of the deficiencies in and additions to tax for each taxable_year at issue we hold that it has not whether the equitable doctrine_of laches bars assessment and collection of the deficiencies in and additions to tax for each taxable_year at issue we hold that it does not findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and exhibits attached thereto are incorporated herein at the time the petition was filed in this case petitioner resided in metairie louisiana petitioner and his spouse2 filed a joint federal_income_tax return for taxable_year on date the couple timely filed joint federal_income_tax returns for taxable years and in petitioner began working for avondale shipyards inc asi during the early 1970's petitioner was the assistant superintendent of asi’s paint department occasionally the paint department petitioner became the superintendent of the paint department in and remained in that position throughout the years at issue besco exporting corporation besco was a manufacturer of industrial chemicals during the years at issue besco was owned by james tubre tubre and seligman kahn kahn in promoting its products besco routinely sought to gain in the yard status with its customers in the yard status meant physical and ongoing access to customer job sites this practice enabled besco to make first-hand field observations of the particular 2petitioner’s spouse is not a party to this proceeding needs of its customers it also enabled besco to be more responsive to its customers' demands perhaps the most significant aspect of possessing in the yard status however was the influence that could be had on the purchasing agents of besco's customers in besco began supplying asi with various chemical products besco attained in the yard status at asi shortly thereafter besco’s business relationship with asi developed over the ensuing years and sales to asi constituted between and percent of besco’s total business during the years at issue many of asi’s departments purchased products from besco including the paint department at sometime during the early 1970's while petitioner was assistant superintendent of the paint department petitioner approached tubre and inquired about the possibility of selling besco products to customers other than asi tubre approved of this idea and verbally authorized petitioner to represent besco and market its products tubre’s consent to petitioner’s request was motivated by tubre's desire to expand besco petitioner was unsuccessful in generating orders for besco’s products from sources outside asi and his efforts eventually ceased subsequently petitioner approached tubre and requested that besco pay petitioner an unspecified amount for petitioner's involvement in causing asi's paint department to purchase products from besco in response to this request tubre informed petitioner that it was necessary that he discuss the matter with kahn and george steiner steiner besco eventually sought the advice of its accountant edmund lee lee tubre claims that lee informed him that such an arrangement was acceptable but that it was imperative to make it appear that the payments were not based upon besco’s sales to asi tubre further claims that lee instructed him to pay petitioner by check characterize each payment as a commission and issue a form_1099 misc with respect to each taxable_year in which any payment is made following the consultation with lee besco began making payments to petitioner based on besco’s sales to asi's paint department each payment was in the form of a check and was characterized by besco as a commission the frequency pattern and amount of such payments are not determinable from the record however during the 6-year period ending with besco paid petitioner the following amounts in connection with besco’s sales to the paint department year amount dollar_figure big_number 3prior to date besco was owned equally by steiner tubre and kahn after steiner retired in date tubre and kahn became the sole owners of besco big_number big_number big_number big_number similarly during the years at issue besco paid petitioner the following amounts in connection with its sales to the paint department year amount dollar_figure big_number big_number big_number besco reported all payments to the internal_revenue_service irs on forms misc petitioner in turn reported receipt of the above amounts on his returns for each respective taxable_year in tubre had a meeting with an asi vice president named clark during the course of that meeting clark instructed tubre to cease paying asi employees for their involvement in in the yard activities tubre informed petitioner kahn and steiner of his conversation with clark he also told petitioner that besco intended to comply with clark’s directive the payments however continued despite tubre's reservations sometime during or before_1984 the irs initiated an investigation of asi as part of that investigation an irs special_agent balash examined petitioner's returns for the taxable years at issue balash met with tubre on at least two occasions during the course of her investigation on one occasion tubre informed balash that petitioner serviced various accounts for besco and that besco’s payments to petitioner resulted from such service this information was false and tubre knew of its falsity at the time he told it to balash on date balash met with petitioner during the course of that meeting petitioner represented to balash that the income he received from besco was in exchange for services he had provided besco in the form of soliciting business or providing leads in making such representations petitioner referred to several of besco’s customers and indicated that he had made contact with certain individuals within those organizations in his efforts to market besco's products as noted earlier petitioner reported the income he received from besco on his tax_return for each taxable_year at issue 4it is not clear from the record what activities were involved in the alleged servicing by petitioner the arguments advanced by both parties however suggest that such activities entailed providing leads to and soliciting business on behalf of besco that income is reflected on a schedule c attached to petitioner’s returns the schedule c’s attached to petitioner's returns for and characterize the main business activity which gave rise to the income from besco as commissions the schedule c attached to petitioner’s return for characterizes the main business activity which gave rise to the income from besco as industrial sales on each schedule c petitioner offset the income received from besco with various expenses that he allegedly incurred in connection with earning such income the following table lists petitioner’s alleged schedule c expenses for each taxable_year at issue description depreciation dollar_figure dollar_figure dollar_figure dollar_figure dues and publications dollar_figure dollar_figure -- -- office supplies dollar_figure -- -- -- office supplies and postage office expenses -- -- dollar_figure dollar_figure -- -- -- dollar_figure telephone dollar_figure -- -- -- travel and entertainment dollar_figure dollar_figure dollar_figure dollar_figure utilities dollar_figure -- -- -- utilities and telephone automobile expenses -- dollar_figure dollar_figure -- dollar_figure dollar_figure -- -- car and truck expenses insurance -- -- -- -- dollar_figure dollar_figure dollar_figure -- total dollar_figure dollar_figure dollar_figure dollar_figure additionally petitioner claimed an investment_tax_credit in the amount of dollar_figure for the purchase of a corvette automobile in petitioner claimed similar expenses against the income he received from besco during the period through during the course of balash's investigation tubre and kahn admitted that they had lied with respect to petitioner’s involvement in besco’s sales to customers other than asi subsequently besco pled guilty to one count of violating sec_7206 for filing a return containing a false statement with respect to its payments to petitioner in date petitioner was indicted on four counts of tax_fraud for violating sec_7206 by taking false deductions with respect to the income received from besco petitioner was thereafter convicted on each count based on a plea of nolo contendere in date an internal revenue_agent initiated an examination of petitioner’s tax returns for the taxable years at issue subsequently respondent determined that petitioner is not entitled to a deduction for the schedule c expenses claimed for any taxable_year at issue respondent further disallowed the investment_tax_credit claimed in for the purchase of the corvette automobile opinion petitioner advances two alternative arguments in response to respondent’s determination of the deficiencies in and additions to tax set forth in the notice_of_deficiency first petitioner argues that assessment and collection of the taxes at issue are barred by the statute_of_limitations under sec_6501 in the alternative petitioner argues that the equitable doctrine_of laches operates to prevent assessment and collection of the taxes at issue respondent rejects petitioner’s arguments contending instead that the statute_of_limitations does not prevent assessment and collection of the taxes at issue because petitioner filed fraudulent_returns with respect to each taxable_year at issue and as a result assessment and collection may be accomplished at any time pursuant to sec_6501 respondent also maintains that petitioner’s argument with respect to the applicability of the doctrine_of laches is without merit 5petitioner's plea of nolo contendere to criminal_tax_evasion does not estop petitioner from challenging the civil_fraud penalties alleged in this case 56_tc_982 affd 470_f2d_87 1st cir generally a plea of nolo contendere is inadmissible in a civil_proceeding fed r evid a conviction based on such a plea however is admissible evidence for impeachment purposes hicks co v commissioner supra for reasons discussed herein we find that neither the statute_of_limitations nor the doctrine_of laches precludes assessment and collection of the deficiencies in and additions to tax determined by respondent schedule c expenses respondent's determinations are presumed correct and petitioner bears the burden of proving otherwise rule a 290_us_111 moreover deductions are a matter of legislative grace and petitioner bears the burden of proving that he is entitled to any deduction claimed rule a 292_us_435 welch v helvering supra pincite this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir additionally sec_6001 requires petitioner to keep records sufficient to show whether he is liable for tax petitioner essentially restricts his entire argument to a contention that respondent has failed to establish that petitioner fraudulently claimed deductions for the schedule c expenses at issue whether respondent has met her burden with respect to the issue of fraud however is irrelevant with respect to the instant issue that respondent must prove fraud does not mean that petitioner is free from the burden on the underlying deficiencies petitioner concedes that he is unable to substantiate the expenses at issue he contends that all evidence pertaining to such expenses was provided to his accountants who in turn relinquished possession of such evidence to the government during the grand jury phase of the criminal investigation against him respondent however has informed the court that she requested and received all evidence used by the grand jury and that no such records were among the materials she received we find that having failed to provide substantiation of the schedule c expenses petitioner has not carried his burden_of_proof on this issue accordingly respondent's determination is sustained investment_tax_credit respondent also determined that petitioner is not entitled to an investment_tax_credit in the amount of dollar_figure for because it has not been established that petitioner acquired any qualified_investment property during the taxable_year as noted above respondent's determinations are benefited by a presumption of correctness and petitioner bears the burden of proving the contrary rule a new colonial ice co v helvering supra pincite welch v helvering supra pincite petitioner has not offered any evidence with respect to the investment_tax_credit claimed on the purchase of his corvette automobile again petitioner restricts his entire argument to the contention that the statute_of_limitations precludes respondent's assessment and collection of the taxes at issue petitioner simply does not address the components of the underlying deficiencies accordingly respondent is sustained on this issue additions to tax for fraud respondent bears the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b the burden that respondent bears in proving fraud under sec_6653 or sec_6501 is one and the same 476_f2d_502 10th cir affg in part and revg in part tcmemo_1971_194 respondent must establish that petitioner underpaid his taxes for each taxable_year at issue and that some part of that underpayment was due to petitioner's intent to conceal mislead or otherwise prevent the collection of such taxes 94_tc_654 81_tc_640 for the reasons set forth below we find that respondent has met her burden the issue of fraud presents a factual question which must be decided on the basis of an examination of all the evidence in the record 328_f2d_147 7th cir affg 37_tc_703 56_tc_213 54_tc_255 fraud is never presumed it must be established by some independent evidence of fraudulent intent 55_tc_85 fraud may be proved by circumstantial evidence and inferences drawn from the record because direct proof of the taxpayer's intent is rarely available 317_us_492 80_tc_1111 79_tc_995 affd 748_f2d_331 6th cir fraud is defined as an intentional wrongdoing designed to evade tax believed to be owing effectuated by conduct designed to conceal mislead or otherwise prevent the collection of such tax 394_f2d_366 5th cir affg tcmemo_1966_81 118_f2d_308 5th cir revg 40_bta_424 69_tc_391 61_tc_249 affd 519_f2d_1121 5th cir fraudulent intent may be inferred from a pattern of conduct spies v united_states supra pincite a pattern of consistent underreporting of income especially when accompanied by other circumstances showing an intent to conceal justifies the inference of fraud see 348_us_121 53_tc_96 fraud may also be inferred where the taxpayer makes false and inconsistent statements to revenue agents 75_tc_1 or files false documents stephenson v commissioner supra similarly understated income inadequate records implausible or inconsistent explanations of behavior concealment of assets and failure to cooperate with tax authorities are all indicia of fraud 796_f2d_303 9th cir affg tcmemo_1984_601 petitioner correctly points out that respondent cannot properly rely on the presumption of correctness generally accorded her determinations in order to satisfy her burden with respect to an issue of fraud see 92_tc_661 petitioner fails to recognize however that respondent is not attempting to do so in the instant case when respondent's argument is appreciated it is apparent that respondent fully recognizes her two-pronged burden the parties agree that in order to prove fraud respondent must establish that an underpayment exists and petitioner intended to evade taxes known to be owing by conduct designed to conceal mislead or otherwise prevent the collection_of_taxes see rowlee v commissioner supra it is petitioner's argument however that respondent is relying on petitioner’s failure to substantiate the schedule c expenses at issue in order to establish that an underpayment exists we disagree the substance of respondent’s argument does not depend on such reliance with respect to establishing fraud respondent principally argues that petitioner did not incur the expenses at issue not that petitioner failed to substantiate such expenses as support for this argument respondent contends that the income petitioner received from besco was generated from kickback payments based solely on purchases asi's paint department made from besco it follows respondent's argument continues that petitioner did not maintain a business the nature of which would have given rise to the expenses claimed by petitioner respondent rejects petitioner's contention that such income was generated in the form of commissions received in exchange for various activities that petitioner performed while advancing besco's interests despite petitioner's fleeting recognition of this formulation of respondent's argument petitioner limits his argument to the contention that respondent is relying on petitioner’s failure to substantiate the expenses at issue in order to establish that an understatement exists respondent has clearly and convincingly established that an underpayment_of_tax exists an underpayment can be accomplished by an overstatement of deductions 67_tc_143 the testimony elicited at trial demonstrates that the income petitioner received from besco during the years at issue was derived exclusively from petitioner's status as superintendent of asi's paint department petitioner was not furthering besco's interests outside asi in any material fashion as superintendent of the paint department petitioner was in a position to influence the department's purchasing decisions particularly decisions involving suppliers using this power to influence petitioner caused the paint department to purchase various chemical compounds from besco in exchange besco paid petitioner certain amounts of money this is a classic kickback situation and petitioner's attempt to camouflage the payments as commissions must fail both tubre's and kahn's testimony at trial is convincing tubre described a series of events involving petitioner dating back to the early 1970's he testified that petitioner first sought to promote besco's products to customers other than asi but that this endeavor proved unsuccessful tubre further testified that petitioner subsequently expressed interest in receiving the kickback payments with respect to purchases asi's paint department made from besco tubre also testified that petitioner did not perform any activity on behalf of besco during the years at issue in exchange for the payments petitioner received both tubre and kahn testified that the payments were made to petitioner out of fear of losing business from asi's paint department tubre further testified that he alone initiated and serviced besco's accounts with asi both within and without the paint department tubre also testified that he on behalf of besco lied to balash when he told her that the payments to petitioner were in exchange for services performed by petitioner with respect to non-asi accounts he also testified that it was out of fear of losing besco's account with asi's paint department that prompted him to lie to balash the expenses used to offset the kickback payments are attributable to petitioner's alleged activity on behalf of besco this is implicit by petitioner's use of the schedule c to identify the income received from besco and to claim the alleged expenses as deductions against such income respondent however has established through the credible testimony of both tubre and kahn that petitioner did essentially nothing on behalf of besco outside asi during the years at issue much the same can be said with respect to petitioner's activity within asi aside from causing the paint department to purchase chemicals from besco petitioner did little else not required by his position at best the friendship between petitioner and tubre facilitated tubre's activity throughout asi by making access to the facility easier than tubre would have otherwise experienced absent such friendship further respondent has shown that besco did not consider the payments it made to petitioner to be anything other than kickbacks tied exclusively to the purchases of besco products made by the paint department petitioner's contention otherwise is not convincing tubre viewed the payments as kickbacks when he sought advice regarding such payments from besco's accountant in fact that the payments would be considered kickbacks was his principal concern besco nonetheless followed the accountant's advice and packaged the payments in a disguise yet simply disguising the payments as commissions did not convert them into commissions respondent has established that petitioner was not working for or on behalf of besco outside asi during the years at issue respondent also has established that the payments received by petitioner were kickbacks attributable solely to besco's sales to asi's paint department and not commissions as petitioner contends were received in exchange for his services outside the paint department therefore it follows that the expenses allegedly incurred while generating the commissions were not so incurred petitioner was not servicing accounts for besco or providing besco with leads this activity ceased in the early to mid 1970's after it proved unsuccessful similarly petitioner was not advancing besco's interests inside asi in departments other than the paint department the fact that petitioner conducted a variety of parties that were attended by multiple guests traveled extensively on behalf of asi and took a few trips along with tubre and kahn does little to convince us otherwise such activity is common among friends and petitioner tubre and kahn were undoubtedly friends there is no credible_evidence that suggests that these activities were engaged in by petitioner with an intention of advancing besco's interests that petitioner was capable of advancing besco's interests is irrelevant accordingly we conclude that respondent has clearly and convincingly established that an underpayment exists for each of the taxable years at issue respondent also has established that at least a portion of each underpayment determined immediately above is attributable to fraud we find that petitioner's false statements to balash regarding the source of the expenses at issue to be the most convincing evidence of petitioner's fraudulent intent fraud may be inferred where a taxpayer makes false representations see 75_tc_1 after balash initiated her investigation she arranged to meet and discuss the kickback payments with tubre tubre informed petitioner of his pending meeting with balash and petitioner in turn requested that tubre knowing such information to be false inform balash that petitioner was involved with several of besco's accounts tubre complied with petitioner's request but refused to cooperate further after requests by petitioner however tubre provided petitioner with the names of several besco customers which petitioner could represent to balash as having given rise to the kickback payments at a meeting between petitioner and balash on date petitioner used these names in attempt to explain the income received from besco and justify the expenses at issue the record clearly shows however that petitioner knew these representations were false at the time he made them while petitioner contends otherwise there is no doubt that petitioner's lie was designed to justify his claiming the expense deductions if petitioner had actually incurred the expenses at issue and honestly believed that such expenses were deductible we are confident he would not have lied and encouraged others to lie with respect to the activities that gave rise to such expenses fraudulent intent may also be inferred from a pattern of conduct particularly if such pattern involves the underreporting of income see 348_us_121 317_us_492 53_tc_96 we find that the record clearly indicates that petitioner engaged in a pattern of underreporting his income during a period when petitioner knew his income from besco was based solely on the purchases his department made from besco petitioner offset such income with various expenses known not to exist as this pattern involves consistent and substantial understatements of income we conclude that it is strong evidence of fraud see 70_tc_562 affd without published opinion 621_f2d_439 5th cir the record contains other evidence that supports an inference of fraud respondent has established to the satisfaction of the court that petitioner maintained inadequate or no records with respect to the alleged schedule c expenses used to offset the income received from besco during the taxable years at issue this failure to maintain adequate_records may be used to support a finding of fraud 796_f2d_303 9th cir 256_f2d_201 5th cir affg tcmemo_1955_319 43_tc_378 while this indicia of fraud is less compelling than are petitioner's false representations and pattern of underreported income it further solidifies the inference of fraudulent intent in the instant case balash testified that during her initial meeting with petitioner on date petitioner informed her that he did not maintain business records balash further testified that petitioner subsequently told her that he had given his records of the alleged schedule c expenses to his accountants no records have been produced however nor is there credible_evidence in the record that explains their absence petitioner contends that all such records were relinquished to the possession of the government for use by the grand jury during the criminal phase of the investigation against him respondent however informed the court that she requested and received all evidence used by the grand jury and that no such records were among the materials she received we find respondent's statement credible moreover petitioner's accountant and preparer of his return testified that he could not recall whether petitioner provided him with records of the alleged expenses at issue the circumstantial evidence and inferences drawn from the record clearly and convincingly established that petitioner filed fraudulent_returns for each taxable_year at issue accordingly respondent is sustained on this issue petitioner contends that he relied on the advice of his accountants in reducing the income received from besco by the alleged expenses and that such reliance precludes a finding of fraudulent intent for petitioner to prevail on his reliance argument however he must have provided his accountants with full and correct information 67_tc_143 see morris v commissioner tcmemo_1992_ affd without published opinion 15_f3d_1079 5th cir in this case petitioner's alleged reliance does not preclude a finding of fraudulent intent petitioner maintains that his accountants were fully aware of the nature of the payment arrangement between besco and petitioner when they advised petitioner to take a deduction for the expenses at issue this contention does little more than suggest that petitioner's accountants conspired to defraud the government it does not however address whether petitioner provided his accountants with full and correct information regarding the alleged expenses at issue petitioner not his accountants handled his affairs the record lacks sufficient evidence for us to conclude that petitioner provided his accountants with full and correct information so as to justify petitioner's reliance on an accountant's advice because petitioner's return preparer for testified that he could not recall how petitioner informed him of the alleged expenses at issue and because petitioner declined to testify all that is available to evaluate petitioner's contention is petitioner's argument itself while we have little doubt that petitioner's accountants particularly lee were apprised of the nature of the payment arrangement between besco and petitioner we refrain from concluding that these accountants instructed petitioner to take deductions for expenses knowing that such expenses were not incurred we find petitioner's argument with respect to reliance on his tax advisers to be without merit statute_of_limitations petitioner asserts that the statute_of_limitations under sec_6501 precludes assessment and collection of the deficiencies in and additions to tax determined by respondent respondent on the other hand contends that the statute_of_limitations does not bar assessment and collection because petitioner filed fraudulent_returns for each taxable_year at issue sec_6501 provides the general_rule that a tax must be assessed within years of the filing of a return sec_6501 provides an exception to the general_rule in cases where a false_or_fraudulent_return is filed by a taxpayer with the intent to evade tax if the exception set forth in sec_6501 is applicable assessment may be made at any time as we have concluded that respondent has established by clear_and_convincing evidence that petitioner fraudulently intended to evade paying taxes known to be owing for each of the taxable years at issue the limitations_period is extended indefinitely pursuant to sec_6501 for each such year accordingly respondent is sustained on this issue laches petitioner alternatively argues that the equitable doctrine_of laches operates to preclude respondent's assessment and collection of the deficiencies in and additions to tax at issue in the instant case respondent disagrees and contends that the doctrine_of laches must yield to the indefinite limitations_period imposed by sec_6501 the doctrine_of laches prohibits a party from asserting a claim following an unreasonable delay by such party when there has been a change_in_circumstances during such delay which would result in severe prejudice against an opposing party should the claim be permitted see 749_f2d_223 5th cir it is well settled that the united_states is not subject_to the defense of laches in enforcing its rights 304_us_126 united 98_us_486 l aches may not be asserted against the united_states when it is acting in its sovereign capacity to enforce a public right or protect the public interest 820_f2d_134 5th cir the timeliness of government claims is governed by the statute_of_limitations enacted by congress see 310_us_414 705_f2d_1487 9th cir 80_tc_34 affd in part and vacated in part 756_f2d_1430 9th cir 36_tc_395 229_fsupp_544 s d n y in the present case sec_6501 which we have determined to be applicable expressly authorizes respondent to assess deficiencies against petitioner at any time accordingly respondent is sustained on this issue to reflect the foregoing decision will be entered for respondent
